DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 5 May 2022 is acknowledged.
Replacement drawings were received on 5 May 2022.  These drawings are acceptable in part; refer to below Drawings section for drawings objections.
Claims 1, 3-6, 10-12, 14-15, 21, and 23 are amended.
Claims 9 and 16-20 are canceled.
New claims 24-26 are presented.
The present action treats claims 1-8, 10-15, and 21-26 on the merits.
Response to Arguments
Applicant’s arguments with respect to 35 USC 102(a)(1) rejections of claims 1-13 and 21-23, as well as 35 USC 103 rejections of claims 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
Although Applicant’s replacement sheets of 5 May 2022 are of improved quality, the drawings remain objected to for the following reasons.  It is noted herein that in the absence of reference numerals and lead lines, it is difficult to discern the claimed features; it is further difficult to discern which figure comprises which claimed feature: for example, the connector of amended claim 1 is formed between two functional zones: is the connector an element of the insole as embodied Fig. 4B? And if so, where is it?  Furthermore, where is it thickened or thinned?  The other features itemized below are similarly difficult to discern in the original and replacement drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
connector of claim 1
connector thickened or thinned relative to the at least one functional zone or the at least one other functional zone of claim 1
beam and lattice construct of claim 4
lattice beam of claim 5
mass and connector structures of claim 6
TPMS structures of claim 6
beam and lattice construct of claim 22
lattice beam of claim 23
transition points of claim 24
  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “a connector formed between the at least one functional zone…the connector thickened or thinned…”  There is no antecedent basis for this claim language insofar as “connector” is only mentioned in paragraph 38 and the structural limitation of any connector being formed between zones is not recited in the specification.  Rather, paragraph 38 suggests a unit cell has a construct including connector structures and is silent as to any thickened or thinned connector.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a connector formed between the at least one functional zone…the connector thickened or thinned relative to the at least one functional zone…”  Insofar as the specification of 17 April 2020 recites “connector” only in paragraph 38, and said connector’s thinning and/or thickening or any capability of the connector to thicken or thin is not disclosed in said paragraph, the limitation “thickened or thinned relative to the at least one functional zone…” is new matter.
Claims 2-8, 10-15, and 25-26 are rejected under 35 USC 112 (a) if only because they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a connector formed between the at least one functional zone…the connector thickened or thinned…”  Insofar as there is no antecedent basis for the claimed language in the specification (see above 35 USC 112(a) rejections) and insofar as no connector is identified in the drawings, it is not clear what structure is being claimed.  For the purpose of applying art, the limitation is understood to be met if there is any structure between functional zones that is thicker or thinner than at least a part of a functional zone that said structure is between and connected to.
Claims 2-8, 10-15, and 25-26 are rejected under 35 USC 112 (b) if only because they depend from a rejected claim.
Moreover, claim 15 recites “a removable insole according to claim 1”.  Recitation of “removable” is indefinite insofar as the insole of claim 1 is not expressly removable as claimed in claim 1.  Accordingly, it is not clear whether “removable” is a new limitation intended to be applied to claim 15 or, rather, a capability of the insole of claim 1.
For the purpose of applying art, claim 15 is interpreted as if it reads:
Footwear comprising: an exterior sole configured to interface with a contact surface; an upper attached to the exterior sole and configured to at least partially define a cavity for foot insertion; the wherein the insole is removable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 (as best understood), 10-14 (as best understood), 21-24, and 25 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Guyan, US 2018/0049514].
Regarding claim 1:
Guyan teaches (Figs. 4-12):
An insole (“midsole 100”; paragraph 28) for footwear, the insole comprising: at least one layer (the combined 104 and 108 is one layer, i.e. “lattice 108”; paragraph 28 and “platform 104”; paragraph 28) of insole material, the at least one layer of insole material being configured to comprise plural functional zones (two functional zones are identified in below annotated Fig. 8 – a below), each functional zone comprising a material structure comprised of unit cells (“cell units 156”; paragraph 32), the material structure of at least one functional zone differing from the material structure of at least one other functional zone (“zones 200, 204, 208, 212, 216, 220, 224 of the lattice 108 also vary in shape and structure”; paragraph 43), the at least one layer of insole material including a connector (see below annotated Fig. 8 – a) formed between the at least one functional zone and the at least one other functional zone, the connector thickened or thinned relative to the at least one functional zone or the at least one other functional zone to affect a reaction of the insole in response to a load (“Thicker girths 152 provide stiffer material in the lattice 108 which is less compressible and less springy when compressed by the foot 50…thinner girths 152 provide softer material in the lattice 108 which is more compressible and springier when compressed by the foot 50”; paragraph 44).

    PNG
    media_image1.png
    688
    1163
    media_image1.png
    Greyscale




Regarding claim 2:
Guyan teaches the insole of claim 1, as set forth above.
Guyan further teaches wherein each functional zone is configured individually.
(“measurements of a user's foot are taken (step 502), including shape and size as well as force and pressure distributions along the bottom of the foot during the stages of various gait cycles. These measurements are used to prepare a pattern for a complementary lattice 108 (step 504) with properties of the zones 200, 204, 208, 212, 216, 220, 224 and properties of the laths 136 and incomplete laths 176 and cell units 156 and incomplete cell units 184 within the zones 200, 204, 208, 212, 216, 220, 224 determined by the user's individual characteristics” (paragraph 57).)

Regarding claim 3:
Guyan teaches the insole of claim 1, as set forth above.
Guyan further teaches wherein the material structure of the at least one functional zone varies in unit cell shape from the material structure of the at least one other functional zone.
(“zones 200, 204, 208, 212, 216, 220, 224 of the lattice 108 also vary in shape and structure” (paragraph 43))

Regarding claim 4:
Guyan teaches the insole of claim 3, as set forth above.
Guyan further teaches wherein the material structure of the at least one functional zone comprises a beam and lattice construct.
(The material structure of the at least one function zone is a “lattice structure” (paragraph 28) comprising beams (“laths 136”; paragraph 31).  Thus it comprises a beam and lattice construct.)

Regarding claim 5:
Guyan teaches the insole of claim 4, as set forth above.
Guyan further teaches wherein the material structure of the at least one functional zone varies in lattice beam thickness from the material structure of the at least one other functional zone.
(refer to annotated Fig. 8 – b below)

    PNG
    media_image2.png
    688
    1163
    media_image2.png
    Greyscale



Regarding claim 6:
Guyan teaches the insole of claim 3, as set forth above.
Guyan further teaches wherein the unit cell shape of the at least one functional zone or the at least one other functional zone is selected from the group consisting of mass and connector structures and TPMS structures.
(the unit cell shape of the material structure is a mass and connector structure insofar as the lattice comprises masses at vertices 164A-164F connected by laths 136A-136H as in Fig. 7 and described in paragraph 33)

Regarding claim 7:
Guyan teaches the insole of claim 1, as set forth above.
Guyan further teaches wherein the plural functional zones are based on a user's physiological data.
(“measurements of a user's foot are taken (step 502), including shape and size as well as force and pressure distributions along the bottom of the foot during the stages of various gait cycles. These measurements are used to prepare a pattern for a complementary lattice 108 (step 504) with properties of the zones 200, 204, 208, 212, 216, 220, 224 and properties of the laths 136 and incomplete laths 176 and cell units 156 and incomplete cell units 184 within the zones 200, 204, 208, 212, 216, 220, 224 determined by the user's individual characteristics” (paragraph 57).)

Regarding claim 8:
Guyan teaches the insole of claim 1, as set forth above.
Guyan further teaches wherein the properties of each functional zone are predetermined with respect to at least compression response.
(“Varying combinations of height H and girth 152 result in various amounts of padding, compressibility, softness, and stiffness which are appropriate for accommodating the foot 50 (shown in FIGS. 2 and 3) in the different zones 200, 204, 208, 212, 216, 220, 224 of the lattice 108 during different stages of the gait cycle.”; paragraph 44)

Regarding claim 10:
Guyan teaches the insole of claim 1, as set forth above.
Guyan further teaches wherein the material structure for at least one functional zone is configured in dependence upon a characteristic of a wearer of the footwear.
(“measurements of a user's foot are taken (step 502), including shape and size as well as force and pressure distributions along the bottom of the foot during the stages of various gait cycles. These measurements are used to prepare a pattern for a complementary lattice 108 (step 504) with properties of the zones 200, 204, 208, 212, 216, 220, 224 and properties of the laths 136 and incomplete laths 176 and cell units 156 and incomplete cell units 184 within the zones 200, 204, 208, 212, 216, 220, 224 determined by the user's individual characteristics” (paragraph 57).)

Regarding claim 11:
Guyan teaches the insole of claim 10, as set forth above.
Guyan further teaches wherein the material structure for the at least one functional zone is configured in dependence upon a desired compression response for the wearer in the functional zone.
(“Varying combinations of height H and girth 152 result in various amounts of padding, compressibility, softness, and stiffness which are appropriate for accommodating the foot 50 (shown in FIGS. 2 and 3) in the different zones 200, 204, 208, 212, 216, 220, 224 of the lattice 108 during different stages of the gait cycle.”; paragraph 44; wherein an appropriate compressibility would be a desired compression response for at least some wearer)

Regarding claim 12:
Guyan teaches the insole of claim 11, as set forth above.
Guyan further teaches wherein the desired compression response for the wearer is predetermined based on a desire of a user of the insole.
(Refer to above treatment of claim 11; wherein a predetermined compression response (i.e. appropriate compressibility) would be based on a desire of at least some user of the insole, one who would desire appropriate amounts of compressibility)

	Regarding claim 13:
	Guyan teaches the insole of claim 1, as set forth above.
	Guyan further teaches wherein at least part of the insole is manufactured using additive manufacturing.
(“three-dimensional printing and selective laser sintering processes are known as “additive processes”…form the midsole 100 using three-dimensional printing and selective laser sintering processes”; paragraph 55)

Regarding claim 14:
	Guyan teaches the insole of claim 1, as set forth above.
	Guyan further teaches wherein the entire insole is of monolithic construction.
(“monolithic lattice structure”; paragraph 12; see also paragraph 28: “The lattice 108 is integrally formed with the second surface 116 of the platform 104 and covers substantially all of the second surface 116 of the platform 104. As used herein, the phrase “integrally formed with” is intended to mean formed together of the same material so as to be inseparable parts of a whole”)

Regarding claim 21:
	Guyan teaches (Figs. 1-12):
	An insole (“midsole 100”; paragraph 28) for footwear, the insole comprising: at least one layer (the combined 104 and 108 is one layer, i.e. “lattice 108”; paragraph 28 and “platform 104”; paragraph 28) of insole material, the at least one layer of insole material being configured to comprise plural functional zones (refer to above treatment of claim 1), each functional zone comprising a material structure comprised of unit cells (“cell units 156”; paragraph 32), a unit cell shape of the material structure of at least one functional zone differing from a unit cell shape of the material structure of at least one other functional zone (“zones 200, 204, 208, 212, 216, 220, 224 of the lattice 108 also vary in shape and structure”; paragraph 43), the material structure of the at least one functional zone having a three-dimensional structure (“three-dimensional structure”; paragraph 54) , the insole having a thickness defined between a top surface configured to face a foot of a user and a bottom surface configured to face the ground (insofar as the insole is a three-dimensional object, it has such a thickness), the three-dimensional structure varying within the at least one functional zone in a thickness direction (insofar as Guyan teaches the at least one layer is the combined elements 104 and 108 (see above), the three-dimensional structure varies within the at least one functional zone in a thickness direction (i.e. the platform 104 is contoured and comprises ridges on its first surface (paragraph 29) while the lattice 108 “covers substantially all of” the second surface of the platform (paragraph 28) and has a three-dimensional lattice structure (paragraph 28) that is different from that of the ridged and contoured platform.

Regarding claim 22:
	Guyan teaches the insole of claim 21.
	Guyan further teaches wherein the material structure of at least one functional zone is configured to comprise a beam and lattice construct.
(The material structure of the at least one function zone is a “lattice structure” (paragraph 28) comprising beams (“laths 136”; paragraph 31).  Thus it comprises a beam and lattice construct.)

Regarding claim 23:
	Guyan teaches the insole of claim 21.
	Guyan further teaches wherein the material structure of the at least one functional zone varies in lattice beam thickness from the material structure of the at least one other functional zone.
(refer to annotated Fig. 8 – b presented above in addressing claim 5)

Regarding claim 24:
	Guyan teaches the insole of claim 21.
	Guyan further teaches wherein the at least one functional zone is tuned to define transition points between linear elasticity (“Varying combinations of height H and girth 152 result in various amounts of…stiffness which are appropriate for accommodating the foot 50”; paragraph 44), plateau (“platform 104 also includes contours 118 formed on the first surface 112 and configured to match contours of a surface of the bottom of the foot 50”; paragraph 29), and densification (Varying combinations of height H and girth 152 result in various amounts of padding, compressibility, softness…which are appropriate for accommodating the foot 50”; paragraph 44) of the at least one functional zone.

	Regarding claim 25:
Guyan teaches the insole of claim 1, as set forth above.
Guyan further teaches wherein the at least one layer of insole material comprises a base layer (“platform 104”; paragraph 28) and a top layer (“lattice 108”; paragraph 28), the plural functional zones including a first functional zone (see annotated Fig. 8 – c below) , the first functional zone having a first material structure in the base layer (platform 104 is contoured and comprises ridges on its first surface (paragraph 29)) and a second material structure, different from the first material structure, in the top layer (lattice 108 “covers substantially all of” the second surface of the platform (paragraph 28) and has a three-dimensional lattice structure (paragraph 28) that is different from that of the ridged and contoured platform).

    PNG
    media_image3.png
    688
    1163
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Guyan, US 2018/0049514] in view of [Johnson, US 2016/0324264].
Guyan teaches the insole according to claim 1.
Guyan further teaches (Fig. 1) Footwear comprising: an exterior sole (“outsole 30”; paragraph 3) configured to interface with a contact surface; an upper (“upper 14”; paragraph 3) attached to the exterior sole and configured to at least partially define a cavity for foot insertion; the removable insole according to claim 1 (refer to above treatment of claim 1), the insole insertable into or formed within the cavity (insofar as it is within the cavity, it is formed within the cavity).
However, Guyan does not expressly teach the insole is removable therefrom.
Guyan’s insole, which Guyan refers to as a “midsole” is not expressly removable from the cavity.
However, Johnson teaches footwear wherein an express midsole (“midsole 16”; paragraph 25) is “removable” (paragraph 5) from a cavity for foot insertion.  Johnson further teaches the midsole of Johnson may comprise additional material disposed on top of said midsole (“sock-liner…placed over…midsole 16”; paragraph 33).
Johnson further teaches the removable midsole may be changed to customize the article of footwear (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insole of Guyan (i.e. Guyan’s “midsole 100”; paragraph 28) to be removable from the cavity, as is the combined midsole and sock-liner of Johnson, in order to create an improved article, one capable of customization by changing between insoles, as taught by Johnson (Abstract).  One would be motivated to adopt the modification insofar as the insole of Guyan is customized to one specific individual’s measurements.  A wearer might decide to change his insole in case his gait or foot characteristics change over time or if another user would decide to use the upper and outsole of Guyan with a second customized insole (i.e. customized to different wearers’ feet and gait characteristics).

Claim 26, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over [Guyan, US 2018/0049514] in view of [Bosmans, WO 2019/002575].
Guyan teaches the insole according to claim 1.
Guyan does not expressly teach wherein the at least one functional zone is configured to enhance the tendency of the insole to bend in a desired direction or to counteract a tendency of the insole to bend in the desired direction.
However, Bosmans teaches an insole structure configured to enhance the tendency of the insole to bend in a desired direction: “Flexbility in the insole ensures that the insole bends with the movement of the user's foot, for example, to permit the user's toes to bend to a full degree of flexion during the gait cycle” (paragraph 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insole of Guyan such that its at least one functional zone is configured to enhance the tendency of the insole to bend in a desired direction, as in Bosmans, in order to permit a user’s toes to bend to a full degree of flexion during the gait cycle, as taught by Bosmans (paragraph 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                  

/KATHARINE G KANE/Primary Examiner, Art Unit 3732